Citation Nr: 0100047	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  91-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 0 percent for 
service-connected status post fracture of the distal tip of 
the right clavicle, for the period prior to July 29, 1999.

2.  Entitlement to a rating higher than 20 percent for 
service-connected status post fracture of the distal tip of 
the right clavicle for the period from July 29, 1999.

3.  Entitlement to a rating higher than 0 percent for 
service-connected status post fracture of the right wrist.

4.  Entitlement to a compensable evaluation for the veteran's 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 prior to July 29, 1999.

5.  Entitlement to a separate evaluation under the provisions 
of 38 C.F.R. § 3.324 from July 29, 1999.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from July 1971 to March 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1989 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
which granted service connection and a noncompensable rating 
for status post fracture of the distal tip of the right 
clavicle, and granted service connection and a noncompensable 
rating for status post fracture of the right wrist; the 
veteran appealed for higher initial ratings.  A personal 
hearing was held before an RO hearing officer in November 
1989.  In April 1992, the Board remanded the case to the RO 
for further evidentiary development.  The case was returned 
to the Board, and in December 1993, the Board again remanded 
the case to the RO for further evidentiary development.  The 
case was returned to the Board, and in January 1999, the 
Board again remanded the case to the RO for further 
evidentiary development.  In a September 1999 decision, the 
RO granted a higher 20 percent rating for service-connected 
status post fracture of the distal tip of the right clavicle, 
effective July 29, 1999.  The case was subsequently returned 
to the Board.

The Board notes there are other matters which are not on 
appeal at this time.  In its January 1999 decision, the Board 
denied service connection for cardiovascular disease.  In an 
October 1999 decision, the RO denied service connection for a 
cardiovascular condition secondary to herbicide exposure, 
granted service connection for prostate cancer, and granted 
entitlement to special monthly compensation.  These issues 
are not in appellate status, and will not be addressed by the 
Board.  38 U.S.C.A. §§ 7104, 7105 (West 1991).

In its January 1999 decision, the Board remanded the issue of 
entitlement to a compensable evaluation for the veteran's 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 (2000).  A compensable rating was assigned 
for service-connected status post fracture of the distal tip 
of the right clavicle in a September 1999 rating decision, 
effective July 29, 1999.  Hence the Board has separated this 
issue to include the period prior to and from July 29, 1999.  
The issue of entitlement to benefits from July 29, 1999 under 
38 C.F.R. § 3.324 is addressed below.  A decision regarding 
the assignment of a compensable rating under the provisions 
of 38 C.F.R. § 3.324 for the period prior to July 29, 1999 is 
being deferred pending completion of the actions requested in 
the Remand section of this decision.


FINDING OF FACT

As of July 29, 1999, the veteran had a compensable service 
connected disability.


CONCLUSION OF LAW

Per regulation, a 10 percent rating from July 29, 1999 under 
the provisions of 38 C.F.R. § 3.324 is not for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a 10 percent rating for multiple 
noncompensable service connected disabilities from July 29, 
1999.  Under 38 C.F.R. § 3.324, where a veteran suffers from 
two or more separate permanent service connected 
disabilities, all of which are rated at zero percent, VA may 
assign a 10 percent combined rating for these disabilities if 
they clearly interfere with normal employability.  

By rating action in September 1999, the rating assigned for 
service connected right clavicle disability was increased to 
20 percent from July 29, 1999.  Accordingly, as of July 29, 
1999, he does not meet the regulatory requirements for 
entitlement to a compensable rating under 38 C.F.R. § 3.324.  
Accordingly, his claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
In arriving at this decision, the undersigned has been 
mindful of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) which was signed by the 
President on November 9, 2000.  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As regulation 
prohibits a favorable decision in this case, there is no 
reasonable possibility that assistance to the claimant would 
aid in substantiating the claim under consideration. 


ORDER

A compensable rating of 10 percent for multiple 
noncompensable service connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied for the period from 
July 29, 1999.


REMAND

Service connection was established for status post fracture 
of the distal tip of the right clavicle, with a 
noncompensable rating, and for status post fracture of the 
right wrist, with a noncompensable rating, in a June 1989 RO 
decision; both ratings were effective on April 25, 1989.  The 
veteran appealed for higher ratings.  In a September 1999 
decision, the RO granted a higher 20 percent rating for 
service-connected status post fracture of the distal tip of 
the right clavicle, effective July 29, 1999.  

The veteran's claims for higher ratings were remanded 
previously by the Board, most recently in January 1999, 
primarily to determine the severity of his service-connected 
status post fracture of the distal tip of the right clavicle 
and status post fracture of the right wrist.  As noted by the 
veteran's representative, the action taken by the RO does not 
fully comply with the last remand instructions, and therefore 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The RO should assure 
that the provisions of this new Act are complied with.

As noted in the prior Board remand, to properly evaluate the 
veteran's service-connected status post fracture of the 
distal tip of the right clavicle and status post fracture of 
the right wrist, a VA examination must be performed in which 
the examiner notes for the record any objective evidence of 
pain referable to the right shoulder or right wrist, and 
assesses the degree of additional limited motion or other 
functional impairment during use or flare-ups for each 
disability, in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also 38 C.F.R. § 4.40, 4.45, 4.59 (2000).  A 
VA examination was performed in July 1999.  Such examination 
does not fully address the level of functional impairment of 
each disability (including any additional limitation of 
motion) during use or during flare-ups, and thus another VA 
examination is required.  Id.; Stegall, supra.

Moreover, although the July 1999 VA examiner indicated the 
current range of motion of the right wrist, he did not 
provide the current range of motion, in degrees, of forward 
elevation (flexion) of the right shoulder.  The VA examiner 
should be asked to report the range of motion, in degrees, of 
the right shoulder, including forward flexion, abduction, 
internal rotation, and external rotation, and should indicate 
the range of motion of the right wrist, including 
dorsiflexion and palmar flexion.  

Any recent VA or private treatment records dated since 1998 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should request from the Social 
Security Administration the 
administrative decision and all medical 
and other records used as a basis to 
grant the veteran social security 
disability benefits.

3.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for right clavicle/shoulder and 
right wrist disabilities since service.  
The RO should then obtain copies of the 
related medical records (which are not 
already on file) and associate them with 
the claims folder.

4.  After the above records have been 
obtained and associated with the claims 
folder, the RO should schedule the 
veteran for a VA orthopedic examination.  

5.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the right clavicle/shoulder, and of the 
right wrist.  The claims folder must be 
provided to and reviewed by the doctor, 
and the examination report must indicate 
that such has been accomplished.  All 
indicated tests should be performed, to 
include range of right shoulder and right 
wrist motion in degrees, measured with a 
goniometer, and an accurate assessment of 
any right shoulder instability.  All 
clinical findings must be reported in 
detail in the examination report.

The examiner should be asked to determine 
the current level of severity of the 
service-connected status post fracture of 
the distal tip of the right clavicle and 
status post fracture of the right wrist.  
The examiner should also be asked to 
determine the level of severity, insofar 
as is possible, of status post fracture 
of the distal tip of the right clavicle 
during the period from April 25, 1989 to 
July 28, 1999.  

The following questions should therefore 
be answered with respect to (1) the 
current level of severity of status post 
fracture of the distal tip of the right 
clavicle, (2) the current level of 
severity of status post fracture of the 
right wrist, and (3) the level of 
severity of status post fracture of the 
distal tip of the right clavicle from 
April 25, 1989 to July 28, 1999.

a.  The examiner should determine whether 
the right shoulder or right wrist 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

b.  The examiner should note any 
objective evidence of pain referable to 
the right clavicle or right wrist, and 
should opine as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right 
shoulder or right wrist is used 
repeatedly over time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

6.  After ensuring that the above 
development has been completed, the RO 
should review the claim for a higher 
(compensable) rating for status post 
fracture of the distal tip of the right 
clavicle for the period prior to July 29, 
1999, the claim for a rating higher than 
20 percent for status post fracture of 
the distal tip of the right clavicle for 
the period from July 29, 1999, the claim 
for a higher rating for status post 
fracture of the right wrist, and the 
claim for entitlement to a compensable 
evaluation for the veteran's service-
connected disabilities under the 
provisions of 38 C.F.R. § 3.324 for the 
period prior to July 29, 1999. 

7.  If any claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford the veteran due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 


